Citation Nr: 0525281	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  01-03 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss, prior to March 28, 2002.

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral hearing loss, effective March 28, 2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision of the 
Regional Office (RO) that granted service connection for 
bilateral hearing loss and assigned a noncompensable 
evaluation, effective April 21, 2000.  This case was 
previously before the Board in September 2003, at which time 
it was remanded for additional development of the record.  
Based on the receipt of additional evidence, including the 
report of a Department of Veterans Affairs (VA) examination 
conducted in March 2004, the RO, by rating action dated in 
May 2005, assigned a 10 percent evaluation for bilateral 
hearing loss, effective March 28, 2002.  


FINDINGS OF FACT

1.  Prior to March 28, 2002, the veteran had Level I hearing 
in the right ear, and Level VI hearing in the left ear.

2.  Effective March 28, 2002, the veteran has Level II 
hearing in the right ear, and Level VI hearing in the left 
ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral hearing loss prior to March 28, 2002, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
4.86(b) Diagnostic Code 6100 (2002).

2.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss effective March 28, 2002, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
4.86(b) Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a letter issued 
to the appellant in March 2004.  This letter informed the 
appellant of the information and evidence required to 
substantiate the claims, and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the record contains the 
veteran's VA and private medical records, the reports of VA 
examinations, and statements submitted on behalf of the 
veteran.  The appellant has been afforded the opportunity for 
a personal hearing on appeal.  The Board has carefully 
reviewed the appellant's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.



Legal criteria and analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Although the regulations do not give past medical reports 
precedence over current findings, the Board is to consider 
the veteran's medical history in determining the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Id; Powell v. West, 13 
Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for bilateral hearing 
loss, the Board must evaluate the relevant evidence since the 
effective date of the award; it may assign separate ratings 
for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.85, Diagnostic Code 6100, and § 4.86, of VA's 
Schedule for Rating Disabilities.  Under these criteria, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average pure 
tone threshold level as measured by pure tone audiometry 
tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 
Hertz.  The degree of disability for bilateral service-
connected defective hearing is ascertained by the application 
of the rating schedule, which establishes 11 auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  See 38 C.F.R. § 
4.85, Diagnostic Code 6100.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  

The veteran has been afforded several audiometric tests 
during the course of his appeal.  At a VA audiometric test in 
August 2000, the hearing threshold levels in decibels were 
15, 45, 75 and 75 at 1000, 2,000, 3,000 and 4,000 Hertz, 
respectively.  At corresponding frequencies in the left ear, 
the hearing threshold levels in decibels were 5, 75, 85 and 
90.  Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 88 percent in the left 
ear.  The examiner commented that the veteran had a mild to 
severe high frequency sensorineural hearing loss in the right 
ear and a moderate to profound sensorineural hearing loss in 
the left ear.  

It is noted that an audiometric test was performed at a 
private facility in April 2000.  Following the examination, 
it was stated that the veteran had normal hearing through 
1000 Hertz in the right ear, falling to a moderate 
sensorineural hearing loss, and a severe sensorineural 
hearing loss in the left ear.  In December 2000, the 
audiologist who conducted the test compared the results of 
her examination to those obtained on the VA examination in 
August 2000.  She related that she used different 
calculations from those adopted by the VA.  

The veteran was again afforded an audiometric examination by 
the VA on March 28, 2002.  On the authorized audiological 
evaluation at that time, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
50
65
75
LEFT

10
80
80
90

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 90 percent in the left ear.  The 
examiner commented that the results were generally consistent 
with the VA test in August 2000.

The veteran was again afforded an audiometric test by the VA 
in March 2004.  On the authorized audiological evaluation in 
March 2004, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
55
65
80
LEFT

10
75
80
85

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 74 percent in the left ear.  
The examiner stated that the results showed that the veteran 
had a moderate to severe high frequency sensorineural hearing 
loss.  It was further noted that the results indicated that 
the veteran's hearing had remained stable for pure tone 
thresholds, but word recognition had decreased.

In this case, the results of VA audiometric examination 
conducted in August 2000 fail to demonstrate that a 
compensable evaluation is warranted for the veteran's 
service-connected bilateral hearing loss disability prior to 
March 28, 2002.  Under the criteria set forth in the Rating 
Schedule, the veteran has Level I hearing in the right ear.  
The results of the audiometric test show that 38 C.F.R. 
§ 4.86 is applicable for the left ear.  While the results 
correspond to Level III hearing in that ear under Table VI, 
pursuant to 38 C.F.R. § 4.86(b), he has Level V which is 
elevated to the next higher Level VI hearing under Table VIA 
in that ear.  When combined, a noncompensable evaluation is 
still warranted.  Although the veteran asserts that his 
hearing acuity has diminished, these statements clearly have 
less probative value than the objective findings demonstrated 
on recent audiometric testing.  The Board has no discretion 
in this regard.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for bilateral hearing loss 
prior to March 28, 2002.

The veteran also asserts that a rating in excess of 10 
percent is warranted for bilateral hearing loss effective 
March 28, 2002.  However, the audiometric tests do not 
support this allegation.  It was not until the test conducted 
on that date that established that a compensable evaluation 
was warranted.  The audiometric tests of that date and the 
test in March 2004 demonstrate that a higher rating is not 
appropriate.  The March 2002 test shows that the veteran has 
Level II hearing in the right ear and Level V hearing, 
increased to Level VI hearing pursuant to 38 C.F.R. § 4.86(b) 
in the left ear.  Similar results were obtained on the March 
2004 audiometric test.  The only evidence supporting the 
veteran's claim consists of his statements and those of a 
friend and a work acquaintance.  In contrast, the Board 
concludes that the medical findings on examination are of 
greater probative value and fail to establish that a rating 
in excess of 10 percent is warranted.  The Board finds, 
therefore, that the preponderance of the evidence is against 
the claim for a rating in excess of 10 percent, effective 
March 28, 2002.




ORDER

An initial compensable evaluation for bilateral hearing loss 
prior to March 28, 2002, is denied.

A rating in excess of 10 percent for bilateral hearing loss 
effective March 28, 2002, is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


